 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIO and General DynamicsCommunications Co., Inc. and Local 1109, Com-munications Workers of America, AFL-CIO.Case 2-CD-656September 30, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by General Dynamics Communi-cations Co., Inc., herein called General Dynamicsor the Employer, alleging that Local 3, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, herein called Local 3, had violated Section8(b)(4)(i) and (ii)(D) of the Act by engaging in cer-tain proscribed activities with an object of forcingor requiring the Employer to assign certain workto employees it represents rather than to employeesrepresented by Local 1109, Communications Work-ers of America, AFL-CIO, herein called Local1109.Pursuant to notice, a hearing was held beforeHearing Officer Mary Ann Mills on January 4,1982. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witness, and to adduce evidence bearing onthe issues. Thereafter, all parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.The Board has considered the briefs and theentire record in this case, and hereby makes thefollowing findings:I. THE BUSINESS OF THE EMPLOYER1The parties stipulated, and we find, that the Em-ployer is a California corporation and a wholly' Local 3 contends that General Dynamics is not the relevant "Em-ployer" herein and lacks standing to pursue its charge against Local 3,because it subcontracted the work in dispute. However, as discussedherein, Local 3 focused its pressure on General Dynamics in its attemptsto procure an award of this work. Accordingly, we find that GeneralDynamics has standing to pursue this charge.On August 5, 1982. United Technologies Communications Company(UTCC) filed with the Board a motion for substitution of the name of theCharging Party, submitting that the business operations of General Dy-namics Communications Company, Inc. (GDCC), were sold in an assetsale on July 23. 1982, to United Technologies Corporation, and that thebusiness formerly conducted by GDCC is now being conducted by264 NLRB No. 27owned subsidiary of General Dynamics Corpora-tion, a Delaware corporation, engaged in the saleand installation of telephone equipment. During thepast year, in the course of its operations, the Em-ployer purchased and received at its various NewYork jobsites products, goods, materials, and ser-vices valued in excess of $50,000 directly fromfirms located outside the State of New York. Ac-cordingly, we find that the Employer is an employ-er within the meaning of Section 2(2) of the Act, itis engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and it will effectu-ate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Local 3and Local 1109 are labor organizations within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the Dispute2The dispute involves the installation of a tele-phone system for the law firm of Fox, Glynn andMelamed (Fox Glynn). The Employer contractedout a significant portion of this work to TriboroTelephonic Planning and Interconnect Inc. (Tri-boro). An official of the Employer testified that theEmployer's own employees generally install andservice the Employer's equipment; however, be-cause of commitments elsewhere, none of these em-ployees were available for the Fox Glynn project.Triboro, which previously handled other work forUTCC, a newly created subsidiary of United Technologies Corporation.The motion alleged that UTCC is now operating the same business, withthe same personnel and collective-bargaining agreements, in the same lo-cations as previously operated by GDCC UTCC requests that the instantDecision and Determination of Dispute reflect this changeOn August 24, 1982, the Board issued a Notice To Show Cause whythis motion should or should not be granted. UTCC and Respondenttimely filed responses to this motion. UTCC urgcd that it is a successorto GDCC and therefore should be substituted as the Charging Party inthis matter.The Board hereby denies UTCC's motion as lacking in merit. We notethat Respondent's attempts to force assignment of the work in dispute tomembers were directed solely at GDCC We note further that in a relat-ed case issued this day, Local 3, International Brotherhood of ElectricalWorkers. AFL-CIO (General Dynamics Communications Co. Inc.), 264NLRB No. 96, we denied a similar motion by UTCC. Moreover, we findit unnecessary to resolve the question of whether UTCC is a successor toGDCC during these 10(k) proceedings Should it prove necessary to re-solve this question in the future, we shall do so at that time.2 The Employer charged Local 3 with violating Sec. 8(b)(4)i) and(iiXB) of the Act in a case related to the instant dispute. The hearing inthat case was conducted by Administrative Law Judge Morns on No-vember 24, 25, 26, 27 and December 2, 1981, and the transcript and ex-hibits were received into evidence at the instant hearing, and providemuch of the factual background recounted herein. We note that Local 3was represented by the same attorney in that case, and had full opportu-nity to be heard, to examine and cross-examine witnesses, and to adduceevidence bearing on the issues.364 LOCAL 3, IBEWthe Employer, employed members of Local 1109 toperform this work.At the time the project was to commence, acomprehensive renovation was underway at thebuilding where Fox Glynn planned to locate.Morse Diesel, Inc., the general contractor for boththe overall renovation of the building and the FoxGlynn project, contracted out the electrical workon both projects to Henry Paul Electric (HenryPaul), which employed members of Local 3.On Saturday, June 27, 1981,3Triboro employeesFred Wise and Gene Phillips began work at theFox Glynn project on the sixth and seventh floorsof the building. They were soon approached byHenry Paul Foreman James DiTusa. When he no-ticed that they were not Local 3 members, he ex-pressed displeasure and suggested that they couldnot continue working at the site. DiTusa then leftto make a telephone call. When he returned, he in-formed Wise and Phillips that they could continueworking that day but he would investigate the situ-ation.The Triboro employees worked without furtherincident on Saturday and Monday. However, onTuesday, June 30, the Local 3-represented electri-cians stopped working on the Fox Glynn projecton the sixth and seventh floors, and turned off theelectrical power thereon.4DiTusa testified that hedid this because he did not want to work with a"non-union outfit that was doing our work ...."Local 3-represented employees did not work onthose floors for 3 days.On July 1, Peter Butawice of Morse Diesel tele-phoned Alan Johnson, a partner in Fox Glynn, andexplained that Local 3-represented employees re-fused to work on the sixth and seventh floors aslong as Local 1109-represented employees contin-ued installing the telephone system. Thereafter,Johnson and Butawice telephoned the Employer'soperations supervisor, Peter Sarni, and informedhim that, because of the work stoppage, Johnsondid not want Local 1109-represented employees atthe jobsite. The record further indicates that, onJuly 2, Morse Diesel sent a telegram to the build-ing landlord stating that Fox Glynn was employinginstallers who were not approved by Local 3, thuscausing a delay in completing the electrical work.During the following week, Fox Glynn canceledthe Employer's contract for the purchase and in-stallation of the telephone system.On December 23, 1981, pursuant to action by theEmployer, Judge Weinfeld of the United States3 All dates hereafter are in 1981 unless otherwise indicated.4 The power was turned on and off at various times during the day.Wise testified that he could not use power tools and had to work withoutthe benefit of overhead lights T here were no power problems on subse-quent days.District Court for the Southern District of NewYork issued an order enjoining Local 3 from com-mitting any acts in violation of Section 8(b)(4)(i)and (ii)(B) or (D) of the Act with respect to the in-stallation and maintenance of telephone equipmentin the New York metropolitan area, pending thedetermination of the charges before the Board.B. The Work in DisputeThe work in dispute consists of installing, testing,programming, and troubleshooting of the FocusExecutive Electronic Private Automatic BranchExchange, herein called the Switch, running andterminating cables between the Main DistributionFrame and the Switch, all cross-connections on In-termediate Distribution Frames, installing individu-al telephone units and all the cabling and connectingassociated with the installation of the telephone units5for the law firm of Fox, Glynn and Melamed, atOne Broadway, New York, New York.C. Contentions of the PartiesLocal 3 contends that there is no jurisdictionaldispute herein, asserting that the record contains noevidence that Local 3 ever demanded the work indispute or took any action to secure it.The Employer and Local 1109 contend thatLocal 3's activities clearly indicate an attempt toforce the Employer to assign the work in disputeto the employees it represents, especially whenviewed in the context of similar campaigns byLocal 3 to secure this type of work generally andspecifically from the Employer, by means prohibit-ed by the Act. They contend that this work shouldbe awarded to employees represented by Local1109 because of collective-bargaining agreements,employer and area practice, the economy and effi-ciency of operations, skills, and employer prefer-ence. The Employer and Local 1109 further urgethat the Board issue a broad award, asserting thatthe previous conduct of Local 3 demonstrates thatdisputes of a similar nature are likely to recur withregard to the Employer's assignment of work.' The italicized phrase was inadvertently omitted from the charge inthis case by the Employer, and consequently did not appear in the noticeof hearing. However, at the outset of the hearing the Hearing Officergranted the Employer's motion to amend the notice of hearing to includethis language. Local 3 excepts to the granting of this motion, contendingthat amending the notice of hearing at the hearing violated its due proc-ess rights. We find this exception without merit, noting that the Employ-er's counsel notified counsel for Local 3 of the proposed amendment sev-eral days prior to the hearing Thus, Local 3 was not surprised by theamendment at the hearing, and had adequate time to prepare its case withrespect to the added language365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermine a dispute out of which an 8(b)(4)(D)charge has arisen. However, before the Board pro-ceeds with a determination of the dispute, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated and thatthere is no agreed-upon method, binding on all par-ties, for the voluntary adjustment of the dispute.As indicated above, on June 27 DiTusa informedthe Triboro employees that Local 3 disapproved oftheir presence. DiTusa believed that the job of in-stalling the telephone system was "our [Local 3]work." Soon thereafter, Local 3-represented em-ployees refused to work on the same floors as em-ployees represented by Local 1109, and impededtheir work by shutting off the electrical power.Subsequently, Morse Diesel contacted Fox Glynnand the landlord, informing them that Local 3'swork stoppage resulted from the fact that Local1109-represented employees were performing thework in dispute. Fox Glynn then canceled its con-tract with the Employer.Although there is no evidence that Local 3 di-rectly demanded the work, the chain of events de-scribed above cannot be explained as mere coinci-dence. We find there is reasonable cause to believethat Local 3 encouraged its members to engage ina work stoppage to induce Fox Glynn to terminateits contract with the Employer, in order to pres-sure the Employer into assigning its work to em-ployees represented by Local 3 rather than byLocal 1109.Local 3 clearly bears responsibility for the workstoppage. We note that the Board has found in pre-vious cases that Local 3's bylaws encourage illegalsecondary activity by employees it represents insupport of its jurisdictional claims.6 Additionally,Local 3 has not attempted to discipline DiTusa andhis coworkers in any way, although the IBEWconstitution and Local 3's bylaws prohibit unau-thorized work stoppages.Our conclusion is strengthened when viewed inlight of other disputes involving Local 3. In an ad-jacent building during 1980 and 1981, Local 36 See, e.g., I.ocai Union 'No. 3 International Brotherhood of ElectricalWorker,. AFI.-CIO (L. M. Eric.sorl lelecommunications, Inc.. New YorkDivision), 257 NLRB 1358 (1981), ALJD, sec. IlI,D: Local Union Ao. 3,International Brotherhood of Electrical Workers .4FL-CIO (Eastern StatesElectrical Contractors, Inc.), 205 NLRB 270, 272 (1973) The maintenanceof the bylaws was not itself a violation, but only constituted the induce-ment and encouragement element of the 8(bh4) violation which occurswhen the members, acting in :ccordance with the bylaw, cease to workfor a proscribed objectArt. 13, sec. 12, of these bylaws states:No member is to give away work coming under the jurisdiction ofthis Local, or to allow any other tradesmen to do work comingundet this Lcal's jurisdictionforced a customer of the Employer to withdrawcertain telephone installation work from the Em-ployer by threatening work stoppages and usingslowdown tactics.7Additionally, in recent yearsLocal 3 has been found by the Board to have vio-lated Section 8(b)(4)(B) and (D) in numerous othercases in the New York area.8In view of the conduct and background de-scribed above, we find that there is reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred.9As there is no evidencedemonstrating that an agreed-upon method for thevoluntary adjustment of the dispute exists,10wefind that the dispute is properly before the Boardfor a determination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to relevant factors."'The Board has held that its determination in a ju-risdictional dispute is an act of judgment based oncommonsense and experience, reached by balanc-ing those factors involved in a particular case.'2The following factors are relevant in making thedetermination of the dispute before us:'31. Collective-bargaining agreementsGeneral Dynamics and Triboro have a collec-tive-bargaining agreement with Local 1109 andrecognize it as the exclusive representative for em-7 The Employer filed charges with the Board alleging violations ofSec. 8(b)(4)(B) and (D), but the case terminated when Local 3 filed a dis-claimer limited to the work involved therein.I See, e.g., Local Union No. 3, International Brotherhood of ElecrincalWorkers, AFL-CIO (L. M. Ericsson Telecommunication, Inc.). supra, inwhich the Board adopted the Administrative Law Judge's finding thatLocal 3 maintains a "proclivity for engaging in unlawful secondary boy-cott activity in connection with claims to disputed electrical work, in-cluding such work performed with respect to telephone systems installa-tion." ALJD. the "Remedy" section; Local Union No. 3. InternationalBrotherhood of Electrical Workers. AFL-CIO (Forest Electric Corp.), 205NLRB 1102, 1105 (1973), wherein the Administrative Law Judge statedthat, "[t]he propensity of Local 3 and its sister local in the New Yorkmetropolitan area, Local 25, to engage in illegal action in support of theirclaims to certain telephonic installation work is well established" andcases cited therein and, Local Union No. 3, International Brotherhood ofElectrical Workers, AFL-CIO (Teltronics, Inc. ), 217 NLRB 834 (1975).9 International Longshoremen's Association, AFL-CIO. its affiliatedLocals 799. 800, 805 and 1066. and its Boston District Council (ColdwaterSeafood Corporation), 237 NLRB 538 (1978); Sheet Metal Workers' Inter-national Association, Local Union No. 41, AFL-CIO (B & W Metals Com-pany, Inc.), 231 NLRB 122 (1977).'O Local 3 elicited testimony at the hearing suggesting that both Local3 and Local 1109 are subject to the AFL-CIO Internal Disputes Plan,but produced no evidence that the Employer would be bound by anAFL-CIO determination of the dispute.LI .L.R. B. v. Radio & Television Broadcast Engineers Union. Local1212, International Brotherhood of Electrical Workersr, AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).12 International Association of Machinists. Lodge No. 1743, AFL-CIO (J.A. 'ones Construction Company), 135 NLRB 1402 (1962).i Local 3 contended that no dispute exists herein and did not presentany evidence with respect to the merits of the dispute.366 LOCAL 3, IBEWployees classified as "Installer Technicians, Com-munications Technicians, and Senior Communica-tions Technicians." The record indicates that em-ployees in these categories regularly perform thework in dispute. Accordingly, we find that thisfactor favors assignment of the disputed work toemployees represented by Local 1109.2. Employer and area practicePursuant to the collective-bargaining agreements,the Employer and Triboro regularly employ mem-bers of Local 1109 to perform work similar to thatdisputed herein. The record further indicates thatemployees of approximately 40 other private tele-phone interconnect companies are represented byLocal 1109. Accordingly, we find that the factor ofemployer and area practice favors an award to em-ployees represented by Local 1109.3. SkillsOfficials of the Employer testified that employ-ees represented by Local 1109 are capable of per-forming this work. There is no evidence on therecord that individuals represented by Local 3have the ability and training to perform this work.Accordingly, we find that this factor favors anaward to employees represented by Local 1109.4. Efficiency and economySarni testified that by using its own employees,or employees of trusted subcontractors, the Em-ployer can promise customers that the same personwho installs the system will perform maintenanceand service work upon it pursuant to its 1-yearwarranty agreement. Since continuity of personnelpromotes efficient post-installation service, we findthat this factor favors an award to employees rep-resented by Local 1109.5. Employer preferenceThe Employer assigned the work in dispute toemployees represented by Local 1109. The recordclearly indicates that the Employer is satisfied withand maintains a preference for this assignment. Ac-cordingly, we find that the factor of employer pref-erence favors an award to employees representedby Local 1109.Conclusion as to the Merits of the DisputeUpon the record as a whole and after full consid-eration of all relevant factors involved, we con-clude that employees represented by Local 1109are entitled to perform the work in dispute. Wereach this conclusion relying on all of the abovefactors.Scope of the DeterminationWhere a union demonstrates a proclivity toengage in unlawful conduct and there is an indica-tion that the dispute regarding an employer's workis likely to recur, the Board will issue an awardbroad enough to encompass the geographical areain which an employer does business and in whichthe jurisdictions of the competing unions coin-cide. 4Considering these standards and Local 3'shistory of participation in similar disputes generallyand with regard to the Employer's work, it is clearthat such an award is warranted here. Accordingly,our determination will cover assignments of thedisputed work in the area in which General Dy-namics Communications Co., Inc., operates and inwhich the geographical jurisdictions of Local 3 andLocal 1109 coincide.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1. Employees of General Dynamics Communica-tions Co., Inc.. who are represented by LocalUnion 1109, Communications Workers of America,AFL-CIO, and employees of any subcontractoremployed by General Dynamics CommunicationsCo., Inc., who are represented by Local 1109,Communications Workers of America, AFL-CIO,are entitled to perform the work of installing andservicing telephone equipment sold, leased by, orunder service agreement with General DynamicsCommunications Co., Inc., wherever the jurisdic-tion of Local 3, International Brotherhood of Elec-trical Workers, AFL-CIO. and Local 1109, Com-munications Workers of America, AFL-CIO, coin-cide.2. Local 3, International Brotherhood of Electri-cal Workers, AFL--CIO, is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce or require General Dynamics Communica-tions Co., Inc., to assign the disputed work to em-ployees represented by it.3. Within 10 days from the date of this Decisionand Determination of Dispute, Local 3, Interna-tional Brotherhood Electrical Workers. AFL-CIO,14 United Association of Journeymen and .Ipprentices of the Plumbingand Pipefitting Indu'stry oj rhe United States and Canada. Local No. 155(Allied-McCarty Supplv Co.). 222 NLRB 796, 8(') (1976), General TruckDrivers. Warehouseme;n and Helper' LEocal Union .a. 5, a,/w InternationalBrotherhood of leomnstrer ChaufJeurs, UWarehousemen and Helpers of Amer-ica. Ind. (Grinnell Fire Protection Systems Company. In, i, 221 NLRB1186, 1189 (1975).367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall notify the Regional Director for Region 2, inwriting, whether or not it will refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.368